ALLOWABLE SUBJECT MATTER
Claims 1-18 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Zaid (WO 2011/053357 A1) teaches vehicle access control that a vehicle reservation from a wireless communication device is received, the vehicle reservation is authenticated, and access to the vehicle is provided after authenticating the vehicle reservation.  A system for vehicle access control includes a vehicle access control component that is configured to provide access to a vehicle and communication interface for communication with a wireless communication device, a communication interface for communication with a wireless communication device.  Access to the vehicle is provided when a vehicle reservation is received from the wireless communication device. 
In regarding to independent claim 1, Zaid taken either individually or in combination with other prior art of record fails to teach or render obvious a privacy control-adjustable commercial vehicle electronic logging device (ELD) and trip data-sharing system between a transportation company and a third-party corporate partner entity, the privacy control-adjustable commercial vehicle ELD and trip data-sharing system comprising: a vehicle monitoring and trip data-sharing software module at least partially executed on the CPU and the memory unit of the computer server operated by the vehicle monitoring personnel from the transportation company, wherein the vehicle monitoring and trip data-sharing software module includes a mandatory disclosure dataset monitoring sub-module, a privacy-adjustable dataset monitoring sub-module, a privacy-adjustable dataset access authorization decision sub-module, and a trip data-share authorization timer for the third-party corporate partner entity's time-limited case-by-case or trip-by-trip access to the privacy control-adjustable onboard vehicle monitoring device and the vehicle information dataset collected from the vehicle's onboard computer or another vehicle-attached equipment; the vehicle information dataset comprising a mandatory disclosure dataset and a privacy-adjustable dataset, wherein the mandatory disclosure dataset is shared with the third-party corporate partner entity external to the transportation company, when a partner key entered into the computer server is correct, and wherein the privacy-adjustable dataset is not shared with the third-party corporate partner entity even when the partner key entered into the computer server is correct, unless the privacy-adjustable dataset is currently flagged by the transportation company to grant access to the third-party corporate partner entity external to the transportation company; and a trip data share authorizer's user interface device belonging to the transportation company that grants or denies a privacy-adjustable data access request by the vehicle monitoring personnel or the third-party corporate partner entity.
In regarding to independent claim 13, Zaid taken either individually or in combination with other prior art of record fails to teach or render obvious a method of operating a privacy control-adjustable commercial vehicle ELD and trip data-sharing system for a particular privacy control adjustment in a vehicle, the method comprising steps of: requesting a permission, with a partner key synthesized from a third-party corporate partner entity's electronic user interface connected to the privacy control-adjustable commercial vehicle ELD and trip data-sharing system, to open a private data field in a privacy-adjustable dataset of a vehicle information dataset originating from a vehicle operated by a transportation company, wherein the permission is transmitted by an electronic data network; granting or denying the permission request by the third-party corporate partner entity using a trip data share authorizer's user interface device, which transmits a response signal to the privacy control-adjustable commercial vehicle ELD and trip data-sharing system for granting or denying access to the private data field; receiving the response signal in the privacy control-adjustable commercial vehicle ELD and trip data-sharing system operated by the transportation company; and if the response signal grants the access to the private data field: changing a data access flag for the private data field to “third-party corporate partner monitoring of commercial vehicle-generated vehicular parameters allowed”; and accessing the private data field, which is now allowed for additional monitoring by the third-party corporate partner entity external to the transportation company; else if the response signal denies the access to the private data field: keeping the private data field private from information access by the third-party corporate partner entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	January 11, 2022